DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodet (CA 2998814).
Li discloses a bogie comprised of a chassis, shown in figure 1 and having a pair of wheels 20 mounted on front and rear axles 4 with plastic elements provided in the bogie to serve as a suspension system. The bogie is further comprised of a motor 18, mounted to the chassis by a fastening carcass 31, shown in figure 2. The carcass includes four bolts with two bolts above a center line and two bolts below a center line. The motor is operatively coupled to a gearbox 24, the motor and gearbox are rigidly mounted on the axle of the wheelset, as shown in figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodet (CA 2998814).
Rodet discloses the bogie as described above. However, Rodet does not specifically state that the motor has a mass greater than or equal to 900kg. It would have been an obvious design choice to one of ordinary skill in the art to have applied a motor with a weight of 900kg or more with the expected result of providing a motor with adequate size and power to propel the vehicle where it is mounted. 
Rodet discloses the bogie as described above. However, Rodet does not specifically state that the railway vehicle is capable of moving at speeds greater than or equal to 300 km/h. It is well known that high speed passenger trains are capable of traveling at high speeds in excess of 300 km/h. It would have been obvious design choice to one of ordinary skill in the art to have applied a motor and bogie like that of Rodet, as described above, in order to efficiently move a vehicle at a high rate of speed. 
Response to Arguments
Applicant's arguments filed on September 27, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art as described above does not adequately show the features of the instant claims. Specifically, the applicant argues that the bogie of Rodet is not used on a “high-speed railway vehicle”. The high-speed railway vehicle is interpreted as an intended use for the bogie and one of ordinary skill in the art would have come to the expected result that the same structure can be used for various types of vehicles with the proper wheels applied for each application. Applicant also argues that the prior art teaches away from a primary suspension for the bogie. The use of flexible beams, in the form of the plastic elements described above, that allow for a flexure of the bogie is interpreted as the primary suspension for the vehicle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffman (EP 3272614) and Rodet (FR3014397) all discloses various types of motorized vehicle bogies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
July 8, 2022